                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                          NO. 7:17-CR-00154-H-5


UNITED STATES OF AMERICA

             V.


CRAIG EUGENE RITTER

                           FINAL ORDER OF FORFEITURE

      WHEREAS, on July 18, 2018, this Court entered a Preliminary Order of

Forfeiture pursuant to the provision of 21 U.S.C. § 853 and 18 U.S.C. § 924(d)(l),

based upon the defendant's plea of guilty to offenses in violation of 21 U.S.C. § 846

and 18 U.S.C. § 924(c)(l)(a)(i), and agreement to the forfeiture of the property listed

in the July 18, 20 18 Preliminary Order of Forfeiture, to wit:

          a) A Springfield Armory, model XD-40, .40 caliber pistol, s/n XD352464,

             and any and all related ammunition; and

          b) $44,311.00 in U.S. Currency;

      AND WHEREAS, the United States published notice of this forfeiture at the

www.forfeiture.gov web site for at least 30 consecutive days, January 16, 2019 and

February 14, 2019, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for

Admiralty of Maritime Claims and Asset Forfeiture Actions . Said published notice

advised all third parties of their right to the petition the court within sixty (60) days

from the first day of publication date for a hearing to adjudicate the validity of their

alleged legal interest in the forfeited property;
      AND WHEREAS, it appears from the record that no claims, contested or

otherwise, have been filed for any of the subject property described in this Court's

July 18, 2018 Preliminary Order of Forfeiture.



      It is HEREBY ORDERED, ADJUDGED and DECREED:

      1.     That the subject personal property listed in the July 18, 2018

Preliminary Order of Forfeiture is hereby forfeited to the United States. That the

United States Marshall Service and/or the Federal Bureau oflnvestigation is directed

to dispose of the property according to law, including destruction.

      2.   That any and all forfeited funds shall be deposited by the United States

Department of Justice as soon as located or recovered into the Department of Justice's

Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and 21 U.S.C. § 88l(e).

      The Clerk ~s hereby directed to send copies of this Order to all counsel of

record.
                             5e
      SO ORDERED this      I__ day of April 2019.


                               ~~MALCOLM tiIOWARD
                                 Senior United States District Judge




                                          2
